Citation Nr: 1714174	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  11-27 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the claims.

The Board finds that there are outstanding VA records.  Specifically, a May 6, 2016 VA treatment record indicated that the Veteran was scheduled for a follow up appointment in November 2016.  Additionally, in December 2016 the Veteran submitted a partial excerpt of a June 1, 2016 psychology note.  VA treatment records subsequent to May 6, 2016 have not been associated with the claims file.

Finally, the Board notes that the October 2014 remand directed that the Veteran be requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  While the Veteran submitted a VA Form 21-8940 in July 2015, the form was incomplete and did not detail his prior work experience or his level of education.  As the Board is remanding the claim for other development, on remand the Veteran should be afforded another opportunity to submit a fully completed VA Form 21-8940.  The Veteran is hereby advised that failure to return a completed form could negatively affect his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dating since May 6, 2016.  

2.  Ask the Veteran to provide completed release forms with the names and addresses of any private providers of his mental health treatment.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Ask the Veteran to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

4.  After completing the above and any other development necessary, readjudicate the claims.  If the benefit sought on appeal remains denied, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United     States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




